Citation Nr: 0619456	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left knee internal 
derangement with traumatic arthritis and loose bodies, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1974.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claim for an increased rating for the left 
knee, in January 2006 correspondence the veteran's 
representative has requested consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The record reveals that the veteran has worked less and less 
over the years in his career as a salesman.  The March 2005 
VA examination report shows the veteran reported his knee 
caused him to fall several times while trying to demonstrate 
his furniture samples and that he still works but only sells 
patio furniture over the phone and internet so as to reduce 
his walking and standing.  

The veteran was not provided with sufficient notice of the 
evidence required to obtain an extraschedular evaluation for 
his service-connected left knee disorder under 38 C.F.R. § 
3.321(b)(1), and the evidence does not show that the RO 
expressly considered referral of this case for the 
consideration or assignment of an extraschedular rating.  
Thus, the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be remanded for 
appropriate notice and development.

With regard to the fibromyalgia claim, further development is 
warranted as certain action requested in the August 2004 
Board of Veterans' Appeals (Board) remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

The August 2004 Board remand specifically requested a medical 
opinion as to whether it is more likely than not (i.e., 
probability greater than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or less likely than 
not (i.e., probability less than 50 percent) that 
fibromyalgia increased in severity due to the service-
connected disability and also specifically requested that the 
RO consider Allen v. Brown, 7 Vet. App. 439 (1995) when it 
readjudicated the fibromyalgia issue.  The subsequent March 
2005 VA examination did not address the aggravation question, 
nor did the July 2005 supplemental statement of the case 
consider Allen.  Thus, another remand is warranted.

Further, in light of the fact that the March 2005 did not 
provide a rationale with regard to the medical opinion which 
indicated that there was no direct relationship between 
fibromyalgia and the service-connected left knee, another 
medical opinion is requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop a VA medical 
opinion.  The physician should advance 
opinions addressing whether it is it more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
fibromyalgia was caused or increased in 
severity by any service-connected 
disability, including left knee internal 
derangement with traumatic arthritis and 
loose bodies and instability, low back 
strain with degenerative changes, and 
degenerative disc disease of the cervical 
spine.  A review of the claims folder 
should be made in connection with the 
medical opinion.  A complete rationale 
must be given for all opinions and 
conclusions expressed.  

It would be helpful if the examiner would 
address the conclusions of (1) a June 
2001 VA rheumatology report which found 
that "traumatic arthritis may cause 
fibromyalgia and this [the veteran's in-
service left knee injury] may be a cause 
or relationship in this patient's 
problem" and (2) a private November 1993 
medical opinion which referred to 
"fibromyalgia inter-relating with his 
knee problem and chronic limp." 

 An examination should be provided if the 
examiner believes it necessary in order 
to provide the requested opinions.

2.   The veteran should be provided with 
notice:

a.  Of the evidence required to 
obtain an extraschedular evaluation 
for his service-connected left knee 
disorder under 38 C.F.R. 
§ 3.321(b)(1); and that,

b.  With regard to the fibromyalgia 
claim, should service connection for 
the claimed disability be awarded, a 
schedular or extraschedular 
disability rating will be determined 
by applying relevant diagnostic 
codes in the rating schedule, found 
in title 38, Code of Federal 
Regulations, to provide a disability 
rating from 0% to as much as 100% 
(depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment.  
That notice must also provide 
examples of the types of medical and 
lay evidence that the claimant could 
submit (or ask VA to obtain) that 
are relevant to establishing a 
disability-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing exceptional circumstances 
relating to the disability.  The RO 
must also notify the claimant that 
the effective date of an award of 
service connection and any assigned 
disability rating(s) will be 
determined based on when VA receives 
the claim, when the evidence that 
establishes the basis for a 
disability rating that reflects that 
level of disability was submitted.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
extraschedular rating for his service-
connected left knee disorder under the 
provisions of 38 C.F.R. § 3.321(b) as 
well as his claim for service connection 
for fibromyalgia, including consideration 
of entitlement to secondary service 
connection under Allen.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


